—Determination unanimously modified on the law and as modified confirmed without costs in accordance with the following Memorandum: The notice informing petitioner that his public assistance and medical assistance benefits would be discontinued was insufficient because it failed to inform him adequately of the reasons for the discontinuance and the issues that were to be the subject of the fair hearing (see, Matter of Colon v Blum, 81 AD2d 637, 638). Thus, we annul that portion of the determination that sustained the suspension of petitioner’s public assistance and medical assistance benefits.
The determination to discontinue petitioner’s food stamps benefits is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179). Thus, we confirm that portion of the determination. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present — Denman, P. J., Green, Pigott, Jr., Callahan and Fallon, JJ.